Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 1 of 20 PageID #: 72




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  GABRIELA NIEVES;

                 Plaintiff,
  v.
                                                     Case No: 1:20-cv-00320-JMS-DML
  CARMEL CLAY SCHOOLS, CHRIS
  PLUMB, JOHN GOELZ, and RED ROOF
  INN,

                 Defendants.

  DEFENDANT CARMEL CLAY SCHOOLS’ ANSWER AND AFFIRMATIVE DEFENSES

        Defendant Carmel Clay Schools, by counsel, hereby submits its Answer and Affirmative

 Defenses to Plaintiff’s Complaint as follows:

                                            PARTIES

        1.     Gabriela Nieves is a natural person and a citizen of the United States. She currently

 resides in Monroe County, Indiana. She may be served through her attorneys, whose contact

 information appears below.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 1 of Plaintiff’s Complaint.

        2.     Carmel Clay Schools operates the public schools for the City of Carmel, Indiana,

 including Carmel High School (“CHS”). It may be served at the following location: 5201 East

 Main Street, Carmel, IN 46033.

        ANSWER: Defendant admits that it is operates a public school, including Carmel

 High School, and admits that it has been served with the Plaintiff’s Complaint. Defendant

 denies the remaining allegations in paragraph 2 of Plaintiff’s Complaint.




                                                 1
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 2 of 20 PageID #: 73




          3.    Chris Plumb is an employee/agent/representative of the Carmel Clay Schools. Mr.

 Plumb can be served at 5201 East Main Street Carmel, Indiana 46033.

          ANSWER: Defendant admits that Chris Plumb is an employee of Carmel Clay

 Schools. Defendant is without sufficient information to admit or deny the remaining

 allegations in paragraph 3 of Plaintiff’s Complaint.

          4.    John Goelz is, or was, a swim coach at CHS and is, or was, employed by CHS. He

 is currently incarcerated and can be served at FCI Allenwood Low, Federal Correctional

 Institution, P.O. Box 1000, White Deer, PA 17887.

          ANSWER: Defendant admits that John Goelz was a volunteer swim coach with CHS.

 Defendant denies that John Goelz is or was employed by CHS. Defendant is without

 sufficient information to admit or deny the remaining allegations in paragraph 4 of

 Plaintiff’s Complaint.

          5.    Red Roof Inn is a for-profit corporation, they can be served through their registered

 agent, CT Corporation Systems, 36 South Pennsylvania Street, Suite 700 Indianapolis, Indiana,

 46204.

          ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 5 of Plaintiff’s Complaint.

                                     JURISDICTION AND VENUE

          6.    This Court has original subject matter jurisdiction of the federal questions presented

 herein pursuant to 28 U.S.C. § 1331.

          ANSWER: Defendant admits that as pled this Court has subject matter jurisdiction.

          7.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over Miss

 Nieves’ state law claims.



                                                  2
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 3 of 20 PageID #: 74




        ANSWER: Defendant admits that as pled this Court has supplemental jurisdiction

 over the pendent state law claims.

        8.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b), for the events or

 omissions giving rise to these claims arose in this District.

        ANSWER: Defendant admits that venue is proper in this Court.

                                               FACTS

        9.      In August 2017, Miss Nieves was a 16-year-old junior at Carmel High School and

 a member of the school’s swim team.

        ANSWER: Defendant admit that Miss Nieves was a member of the Carmel High

 School Swim team. Defendant is without sufficient information to admit or deny the

 allegations in paragraph 9 of Plaintiff’s Complaint.

        10.     Goelz began to “groom” Miss Nieves (as that term is used in the context of child

 molestation) in or around August of 2017.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 10 of Plaintiff’s Complaint.

        11.     In the fall of 2017, parents of other Carmel swimmers relayed to Defendant Plumb

 their concerns that Goelz’s interactions with the female swimmers was inappropriate.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 11 of Plaintiff’s Complaint.

        12.     In November 2017, Goelz isolated Miss Nieves in the lifeguard room at Carmel

 High School and made inappropriate comments about her virginity.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 12 of Plaintiff’s Complaint.



                                                   3
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 4 of 20 PageID #: 75




        13.     Throughout December 2017 and into January 2018, Goelz began texting Miss

 Nieves individually.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 13 of Plaintiff’s Complaint.

        14.     Goelz’s grooming of Miss Nieves culminated in February of 2018.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 14 of Plaintiff’s Complaint.

        15.     On or around February 17, 2018 (the date of the Boys’ Sectional Swim Meet), Miss

 Nieves was subjected to her first sexual experience.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 15 of Plaintiff’s Complaint.

        16.     It was with Goelz.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 16 of Plaintiff’s Complaint.

        17.     On or around February 21, 2018, Goelz subjected Miss Nieves to vaginal

 intercourse.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 17 of Plaintiff’s Complaint.

        18.     On that second occasion in February 2018, Goelz pressured Miss Nieves to submit

 to anal sex.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 18 of Plaintiff’s Complaint.

        19.     Miss Nieves refused to have anal intercourse with Coach Goelz.



                                                 4
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 5 of 20 PageID #: 76




        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 19 of Plaintiff’s Complaint.

        20.     On or around March 5, 2018 (after a divisional swim meet), Goelz engaged in

 sexual activity with Miss Nieves again.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 20 of Plaintiff’s Complaint.

        21.     On that first March 2018 occasion, Goelz again tried to force Miss Nieves to submit

 to anal sex.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 21 of Plaintiff’s Complaint.

        22.     Ms. Nieves fought Coach Goelz and did not allow Coach Goelz to anally rape her.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 22 of Plaintiff’s Complaint.

        23.     Goelz had been so aggressive in his attempts to make Miss Nieves have anal sex

 with him that he called her later that evening to apologize for his behavior.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 23 of Plaintiff’s Complaint.

        24.     Miss Nieves endured at least one other sexual encounter with Goelz in March 2018,

 at least one sexual encounter in April 2018 (after spring break), and at least one sexual encounter

 in May 2018 (after prom).

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 24 of Plaintiff’s Complaint.

        25.     Most of the vaginal intercourse occurred at Goelz’s apartment.



                                                  5
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 6 of 20 PageID #: 77




        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 25 of Plaintiff’s Complaint.

        26.     Goelz was sometimes rough with Miss Nieves during intercourse, but usually

 apologized to her afterwards.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 26 of Plaintiff’s Complaint.

        27.     Throughout the spring, Goelz “made out” with Miss Nieves in more public settings,

 such as during swim practice at the Woodland Country Club.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 27 of Plaintiff’s Complaint.

        28.     Goelz’s conduct (as described above and below) constitutes criminal child

 seduction (in this case, a level 5 felony), codified at Ind. Code § 35-42-4-7.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 28 of Plaintiff’s Complaint.

        29.     In June of 2018, Goelz took Miss Nieves to the Red Roof Inn in Anderson, Indiana

 to engage in sexual intercourse with her.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 29 of Plaintiff’s Complaint.

        30.     Miss Nieves was only 17-years-old at this time.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 30 of Plaintiff’s Complaint.

        31.     Goelz was very rough with Miss Nieves during this encounter.

        ANSWER: Defendant is without sufficient information to admit or deny the



                                                  6
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 7 of 20 PageID #: 78




 allegations in paragraph 31 of Plaintiff’s Complaint.

          32.     Goelz did not stop being rough when Miss Nieves asked him to stop.

          ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 32 of Plaintiff’s Complaint.

          33.     Goelz filmed his sordid and illegal encounter with Miss Nieves at the Red Roof Inn

 using his cell phone.

          ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 33 of Plaintiff’s Complaint.

          34.     This led to his charges and conviction for child pornography in January 2019.

          ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 34 of Plaintiff’s Complaint.

          35.     It is a well-known fact that hotels and motels are hot spots for sex traffickers and

 child molesters and responsible owners are training their employees in how to help prevent and

 report suspected child sexual exploitation.1

          ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 35 of Plaintiff’s Complaint.

          36.     The Red Roof Inn failed to question, stop, or at any time inquire as to why

 Defendant Goelz was checking into their hotel with an obviously young girl.

          ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 36 of Plaintiff’s Complaint.

          37.     Training information for the hospitality industry is readily available and accessible

 (https://www.dhs.gov/blue-campaign/hospitalityindustry).



 1
     https://www.bbc.com/news/business-47201210
                                                    7
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 8 of 20 PageID #: 79




        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 37 of Plaintiff’s Complaint.

        38.     If Red Roof Inn had any way properly trained their employees on sexual trafficking

 and child exploitation in the hospitality industry, they could have asked Miss Nieves for

 identification or any way inquired into her age, preventing this specific instance of child

 exploitation and production of child pornography.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 38 of Plaintiff’s Complaint.

        39.     Goelz continued to have sex with Miss Nieves throughout Summer 2018 until his

 arrest on July 2, 2018.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 39 of Plaintiff’s Complaint.

        40.     Prior to February 2018, Mr. Plumb and Carmel Clay Schools were aware that their

 employee, Goelz, was having inappropriate relationships and contacts with his female swimmers.

        ANSWER: Defendant denies that Goelz was its employee and denies that it was aware

 that Goelz was having inappropriate relationships and contacts with female students.

 Defendant is without sufficient information to admit or deny the remaining allegations in

 paragraph 40 of Plaintiff’s Complaint.

        41.     The Carmel Clay Schools have a long history of tolerating sexual relationships

 between their coaches, teachers, and staff and underage students.

        ANSWER: Defendant denies the allegations in paragraph 41 of Plaintiff’s Complaint.

        42.     The Carmel Clay Schools have historically failed to report sexual relationships

 between their staff, employees, volunteers, and coaches to law enforcement as required by Indiana



                                                 8
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 9 of 20 PageID #: 80




 law.

        ANSWER: Defendant denies the allegations in paragraph 42 of Plaintiff’s Complaint.

        43.    Chris Plumb was warned by parents of his swimmers that Goelz was having

 inappropriate contact with young female swimmers.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 43 of Plaintiff’s Complaint.

        44.    Chris Plumb failed to report these allegations to law enforcement.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 44 of Plaintiff’s Complaint.

        45.    Chris Plumb warned Goelz that parents were becoming suspicious of his

 interactions with athletes of both the Carmel Clay Swim Team and the Carmel Swim Club.

        ANSWER: Defendant is without sufficient information to admit or deny the

 allegations in paragraph 45 of Plaintiff’s Complaint.

        46.    Defendants Plumb, and Carmel Clay Schools created and maintained the

 environment and conditions necessary for Goelz to access, groom, and ultimately rape Miss

 Nieves.

        ANSWER: Defendant denies the allegations in paragraph 46 of Plaintiff’s Complaint.

        47.    Defendants Plumb and the Carmel Clay Schools failed to supervise Goelz.

        ANSWER: Defendant denies the allegations in paragraph 47 of Plaintiff’s Complaint.

        48.    Mr. Plumb and the Carmel Clay Schools failed to protect Miss Nieves.

        ANSWER: Defendant denies the allegations in paragraph 48 of Plaintiff’s Complaint.

        49.    When appropriate action was finally taken against Goelz and he was charged

 criminally, Miss Nieves was ostracized by her fellow students at Carmel High School.



                                                9
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 10 of 20 PageID #: 81




            ANSWER: Defendant admits that Goelz was charged criminally. Defendant is

  without sufficient information to admit or deny the remaining allegations in paragraph 49

  of Plaintiff’s Complaint.

            50.   Other members of her swim team called Miss Nieves a “slut.”

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 50 of Plaintiff’s Complaint.

            51.   Other members of her swim team called Miss Nieves a “whore.”

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 51 of Plaintiff’s Complaint.

            52.   Miss Nieves was so tormented by her teammates that she was forced to quit the

  sport of swimming altogether.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 52 of Plaintiff’s Complaint.

                                       CAUSES OF ACTION

                                          Count 1: Title IX
                                      (v. Carmel Clay Schools)

            53.   The foregoing paragraphs are incorporated by reference as though fully reinstated

  herein.

            ANSWER: Defendant hereby incorporates by reference its Answers to paragraphs

  1- 52 of Plaintiff’s Complaint.

            54.   Carmel Clay Schools receive federal funding.

            ANSWER: Defendant admits the allegations in paragraph 54 of Plaintiff’s

  Complaint.

            55.   At least one appropriate person within Carmel Clay Schools had actual

                                                  10
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 11 of 20 PageID #: 82




  knowledge that Goelz was behaving in a sexually inappropriate manner towards Miss Nieves.

         ANSWER: Defendant denies the allegations in paragraph 55 of Plaintiff’s

  Complaint.

         56.     Carmel Clay Schools acted with deliberate indifference towards the safety and

  security of its student, Miss Nieves, when it failed to take any action whatsoever in response to

  the complaints regarding Goelz’s behavior.

         ANSWER: Defendant denies the allegations in paragraph 56 of Plaintiff’s

  Complaint.

         57.     Carmel Clay Schools did nothing to investigate the complaints against Goelz.

         ANSWER: Defendant denies that it received any complaints against or about Goelz

  and therefore had nothing to investigate. Defendant denies all remaining allegations in

  paragraph 57 of Plaintiff’s Complaint.

         58.     Carmel Clay Schools continued to allow Goelz unfettered and unsupervised

  access to its student athletes, including Miss Nieves.

         ANSWER: Defendant denies the allegations in paragraph 58 of Plaintiff’s

  Complaint.

         59.     Carmel Clay Schools continued to employ Goelz.

         ANSWER: Defendant denies the allegations in paragraph 59 of Plaintiff’s

  Complaint.

         60.     Carmel Clay Schools did not report the complaints regarding Goelz to law

  enforcement.

         ANSWER: Defendant denies that it received any complaints regarding Goelz and

  therefore had nothing to report to law enforcement. Defendant denies the remaining



                                                  11
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 12 of 20 PageID #: 83




  allegations in paragraph 60 of Plaintiff’s Complaint.

            61.   Carmel Clay Schools did nothing to protect Miss Nieves.

            ANSWER: Defendant denies the allegations in paragraph 61 of Plaintiff’s

  Complaint.

            62.   Miss Nieves was subjected to months of grooming and sexual abuse as a direct

  result of Carmel Clay Schools’ complete and deliberate indifference to the situation and her

  safety.

            ANSWER: Defendant denies the allegations in paragraph 62 of Plaintiff’s

  Complaint.

            63.   Miss Nieves was made the subject of child pornography as a direct result of

  Carmel Clay Schools’ complete and deliberate indifference to the situation and her safety.

            ANSWER: Defendant denies the allegations in paragraph 63 of Plaintiff’s

  Complaint.

            64.   As a result of Carmel Clay Schools’ complete and deliberate indifference to the

  situation and her safety, Miss Nieves was effectively barred access to an equal opportunity to an

  education.

            ANSWER: Defendant denies the allegations in paragraph 64 of Plaintiff’s

  Complaint.




                                                  12
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 13 of 20 PageID #: 84




      Count 2: Sexual Exploitation of Children in Violation of 18 U.S.C. § 2251(a) and (e)
                                       (v. John Goelz)

            65.   The foregoing paragraphs are incorporated by reference as though fully restated

  herein.

            ANSWER: Defendant hereby incorporates by reference its Answers to paragraphs

  1- 64 of Plaintiff’s Complaint.

            66.   Miss Nieves is authorized to bring this civil claim against Goelz pursuant to the

  civil remedies provision of 18 U.S.C. § 2255.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 66 of Plaintiff’s Complaint.

            67.   When Goelz used his cell phone to record a video of his sexual assault of Miss

  Nieves, he employed, used, persuaded, induced, enticed, or coerced Miss Nieves to engage in

  sexual acts with the intent that she engage in sexually explicit conduct for the purpose of

  producing any visual depiction of such conduct (i.e., child pornography).

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 67 of Plaintiff’s Complaint.

            68.   When Goelz used his cell phone to record of video of his sexual assault of Miss

  Nieves, Goelz produced child pornography using a device that had been mailed, shipped, or

  transported in or affecting interstate or foreign commerce.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 68 of Plaintiff’s Complaint.

            69.   Goelz’s actions violate 18 U.S.C. § 2251.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 69 of Plaintiff’s Complaint.

                                                   13
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 14 of 20 PageID #: 85




            70.   Goelz pleaded guilty to the sexual exploitation of a minor in violation of 18

  U.S.C. § 2251(a) and (e).

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 70 of Plaintiff’s Complaint.

            71.   Miss Nieves is a victim of the above-described violations of Section 2251 and has

  suffered serious personal injury as a result of this violation.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 71 of Plaintiff’s Complaint.

                                              Count 3: Battery
                                               (v. John Goelz)

            72.   The foregoing paragraphs are incorporated by reference as though fully restated

  herein.

            ANSWER: Defendant hereby incorporates by reference its Answers to paragraphs

  1- 71 of Plaintiff’s Complaint.

            73.   Goelz’s sexual encounters, and each of them, constituted harmful and offensive

  contact with Miss Nieves.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 73 of Plaintiff’s Complaint.

            74.   As a result of the multiple sexual encounters with Goelz, Miss Nieves suffered

  severe and permanent injuries of a physical, emotional, and/or financial nature.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 74 of Plaintiff’s Complaint.

            75.   The extent of Miss Nieves’ damages is a matter to be addressed by a jury.

            ANSWER: Defendant is without sufficient information to admit or deny the

                                                    14
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 15 of 20 PageID #: 86




  allegations in paragraph 75 of Plaintiff’s Complaint.

                      Count 4: Invasion of Privacy (Intrusion into Seclusion)
                                         (v. John Goelz)

            76.   The foregoing paragraphs are incorporated by reference as though fully restated

  herein.

            ANSWER: Defendant hereby incorporates by reference its Answers to paragraphs 1-

  75 of Plaintiff’s Complaint.

            77.   Goelz took and secured video of his sexual assault of Miss Nieves in his room in

  the Red Roof Inn.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 77 of Plaintiff’s Complaint.

            78.   This intrusion into Miss Nieves’ physical solitude or seclusion would be offensive

  or objectionable to a reasonable person.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 78 of Plaintiff’s Complaint.

            79.   Miss Nieves has suffered and continues to suffer personal injury, pain and

  suffering, and emotional distress as a result of Goelz’s conduct.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 79 of Plaintiff’s Complaint.




                                                  15
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 16 of 20 PageID #: 87




                                          Count 5: Negligence
                                (v. Chris Plumb, Carmel Clay Schools)

            80.   The foregoing paragraphs are incorporated by reference as though fully restated

  herein.

            ANSWER: Defendant hereby incorporates by reference its Answers to paragraphs 1-

  79 of Plaintiff’s Complaint.

            81.   The above-identified defendants owed a duty of reasonable care to Miss Nieves to

  keep her safe while in their care and at their facilities and meets.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 81 of Plaintiff’s Complaint.

            82.   These defendants, individually and collectively, breached their duty in the

  following, non-exclusive ways:

                  a. By failing to adequately screen or vet potential employees and volunteers;

                  b. By failing to adequately train employees and volunteers;

                  c. By failing to adequately supervise employees and volunteers;

                  d. By failing to adequately educate the young people in their care about

                      appropriate and inappropriate relationships with employees and volunteers;

                  e. By failing to adequately respond to reports of inappropriate conduct; and

                  f. By turning a blind eye to the nefarious malfeasance of coaches in the

                      swimming world for decades, thus allowing a culture of sexual abuse and rape

                      to persist.

            ANSWER: Defendant denies the allegations in paragraph 82 (a)-(f) of Plaintiff’s

  Complaint.

            83.   These defendants’ breaches of duty were the direct and proximate cause of the

                                                    16
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 17 of 20 PageID #: 88




  injuries sustained by Miss Nieves.

         ANSWER: Defendant denies the allegations in paragraph 83 of Plaintiff’s

  Complaint.

         84.     But for the negligence of these defendants, Goelz would not have been successful

  in his grooming and cultivation of Miss Nieves.

         ANSWER: Defendant denies the allegations in paragraph 84 of Plaintiff’s

  Complaint.

         85.     But for the negligence of these defendants, Miss Nieves would not have had to

  endure nearly a year of sexual encounters with her high school swim coach before her 18th

  birthday.

         ANSWER: Defendant denies the allegations in paragraph 85 of Plaintiff’s

  Complaint.

         86.     As a result of the negligence of these defendants, Miss Nieves suffered severe and

  permanent injuries of a physical, emotional, and/or financial nature.

         ANSWER: Defendant denies the allegations in paragraph 86 of Plaintiff’s

  Complaint.

         87.     The extent of Miss Nieves’ damages is a matter to be addressed by a jury.

         ANSWER: Defendant denies the allegations in paragraph 87 of Plaintiff’s Complaint.




                                                  17
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 18 of 20 PageID #: 89




                                         Count 6: Negligence
                                          (v. Red Roof Inn)

            88.   The foregoing paragraphs are incorporated by reference as though fully restated

  herein.

            ANSWER: Defendant hereby incorporates by reference its Answers to paragraphs 1-

  87 of Plaintiff’s Complaint.

            89.   Defendant Red Roof Inn had a duty of reasonable care to ensure the safety of its

  guests and the legal use of its premises.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 89 of Plaintiff’s Complaint.

            90.   Defendant Red Roof Inn breached its duty by, at least, failing to adequately train

  its staff to prevent sex crimes from happening on its premises.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 90 of Plaintiff’s Complaint.

            91.   Defendant’s breach of duty and care was the direct and proximate cause of

  injuries sustained by Miss Nieves.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 91 of Plaintiff’s Complaint.

            92.   Miss Nieves suffered severe and permanent injuries as a result of the production

  of child pornography by Goelz at Red Roof Inn.

            ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 92 of Plaintiff’s Complaint.

            93.   Miss Nieves suffered severe and permanent injuries as a result of the sexual

  interaction with Goelz at Red Roof Inn.

                                                   18
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 19 of 20 PageID #: 90




          ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 93 of Plaintiff’s Complaint.

          94.     The extent of Miss Nieves’ damages is a matter to be addressed by a jury.

          ANSWER: Defendant is without sufficient information to admit or deny the

  allegations in paragraph 94 of Plaintiff’s Complaint.



                                      AFFIRMATIVE DEFENSES

          Defendant, by counsel, for their affirmative defenses in response to Plaintiff’s Complaint

  hereby assert the following:

          1.      Plaintiffs have failed to state a claim upon which relief can be granted.

          2.      Discovery has not yet begun, and Defendants reserve the right to amend and revise

  these Affirmative Defenses.

          WHEREFORE, Carmel Clay Schools, by counsel, pray that Plaintiff take nothing by way

  of her Complaint, for judgment in favor of the Defendant, for costs of this action, and for all

  other relief that is justified in the premises.



                                                    Respectfully Submitted,

                                                    Liberty L. Roberts
                                                    Liberty L. Roberts, Atty. No. 23107-49
                                                    Attorney for Defendant Carmel Clay Schools
                                                    CHURCH CHURCH HITTLE + ANTRIM
                                                    Two North Ninth Street
                                                    Noblesville, IN 46060




                                                      19
Case 1:20-cv-00320-JMS-DML Document 17 Filed 03/25/20 Page 20 of 20 PageID #: 91




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 25th day of March 2020, a true and exact copy of the

  foregoing was filed electronically via the Court’s Electronic filing system. Notice of this filing

  was sent to the following persons by operation of the Court’s Electronic filing system.

   Jonathan Little, Atty. No. 27421-49               Tammy J. Meyer, Atty No. 14612-49
   Jessica Wegg, Atty. No. 28693-49                  Samantha A. Huettner, Atty. No. 30113-53
   SAEED & LITTLE, LLP                               METZGER ROSTA LLP
   #189 – 133 W. Market St.                          32 S. 9th Street
   Indianapolis, IN 46204                            Noblesville, IN 46060
   T: 317-721-9214                                   T: 317-219-4606
   Email: jon@sllawfirm.com                          Email: tammy@metzgerrosta.com
   Email: jessica@sllawfirm.com                      Email: samantha@metzgerrosta.com
   Attorneys for Plaintiff                           Attorneys for Defendant John Goelz



  The foregoing was also served via U.S. Mail, postage prepaid, upon the parties listed below on
  the 26th day of March 2020:


   Chris Plumb                                       Red Roof Inn
   5201 East Main Street                             c/o CTC Corporation Systems
   Carmel, IN 46033                                  36 Pennsylvania Street, Ste 700
                                                     Indianapolis, IN 46204


                                                Liberty L. Roberts
                                                Liberty L. Roberts


  CHURCH CHURCH HITTLE + ANTRIM
  Two North Ninth Street
  Noblesville, IN 46060
  T: (317)773-2190 / F: (317)773-5320
  Email: LRoberts@cchalaw.com




                                                  20
